Citation Nr: 1211681	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lateral meniscus tear of the left knee, postoperative residuals with instability, rated as 10 percent disabling prior to August 4, 2005 and 20 percent disabling thereafter.  

2.  Entitlement to an initial rating for lateral meniscus tear of the left knee, postoperative residuals with limited flexion, rated as 10 percent disabling beginning July 3, 2008.

3.  Entitlement to an initial increased rating for lateral meniscus tear of the left knee, postoperative residuals with limited extension, rated as 10 percent disabling beginning February 8, 2008.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to December 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's claim for a rating higher than 10 percent for his left knee disability. 

In an August 2005 rating decision, the RO increased the rating for the left knee disability to 20 percent, effective August 4, 2005. 

In November 2006, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In May 2008, the Veteran testified during a hearing at the RO before the undersigned.  Transcripts of each hearing are of record. 

The Veteran's appeal was previously before the Board in February 2009 and July 2010, at which time the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

In November 2011, the agency of original jurisdiction (AOJ) awarded separate ratings for limitation of motion of the left knee flexion and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  The current ratings are set forth on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment. 

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, No. 2009-2169, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found examination findings to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner also did not explicitly report the point in the ranges of knee motion, if any, when pain caused functional impairment, or whether there was any additional range of motion loss due to any weakened movement, excess fatigability, incoordination, or flare-ups. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In addition, the Veteran's representative contends that the VA examination report is inadequate as it did not address the Veteran's subjective complaints of instability and subluxation.  He is competent to describe symptoms of instability and subluxation in his left knee.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The examiner must consider the Veteran's reports of left knee instability and subluxation and state whether there is any clinical evidence to support such reports.  

The most recent VA treatment records are dated in September 2007 and the most recent private treatment records are from February 2010.  At the VA examination, the Veteran reported that his knee disability was being treated with prescription medications, suggesting that he might be receiving current treatment.  VA has an obligation to obtain records of such treatment.    


Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all records of VA treatment for the left knee since September 2007. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Request that the Veteran identify private records of treatment for his left knee disability since March 2009 and him to complete authorizations for the release of records not previously submitted to VA.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any request records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  After any additional records have been obtained and associated with his claims folder, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left knee motion should be reported in degrees.  The examiner must also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups. 

The examiner must express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report if there is ankylosis of the left knee and, if so, the angle at which the knee is held. 

The examiner should also consider any reports of left knee instability or subluxation.  The examiner should report whether there is clinical evidence to support subjective reports of instability or subluxation.  If the examiner determines that subluxation or instability of the left knee is present, and he or she must provide an opinion as to its severity in terms of slight, moderate, or severe.

3.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

4.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


